Citation Nr: 1731115	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected status post fracture of the mandible, with temporomandibular joint dysfunction (TMJ), currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, addressed the assigned disability rating for the Veteran's service-connected jaw disability.

In November 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  While the matter was pending, the VLJ who conducted this hearing retired.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As the VLJ who conducted the November 2009 Board hearing has since retired, she cannot participate in the adjudication of the Veteran's claim.  In a May 2017 letter, the Veteran indicated that he did not want another hearing.  Therefore, the Board will proceed with addressing the appeal.

This case was previously before the Board in June 2014, where it referred the issue of entitlement to an extraschedular evaluation for the Veteran's service-connected status post fracture of the mandible with TMJ to the Director, Compensation Service.  In the event that the Director found that an extraschedular rating was not warranted, the Board further instructed the RO to consider separate evaluations for each chronic disorder associated with the Veteran's status post fracture of the mandible with TMJ.  In a November 2014 memorandum decision, the Director determined that an extraschedular evaluation was not warranted.

In an August 2015 decision, the Board identified several inaccuracies contained within the Director's November 2014 decision and, consequently, instructed the RO to refer the Veteran's claim for reconsideration by the Director for the assignment of an extraschedular evaluation.  Additionally, the Board also determined that there was not substantial compliance with its June 2014 remand instructions, as the RO failed to consider whether a separate rating was warranted for other manifestations of the Veteran's jaw disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2016 decision, the Director found that an extraschedular evaluation was not warranted.  Subsequently, the RO denied the Veteran's claim, as reflected in the April 2016 Supplemental Statement of the Case, and returned the claim to the Board for further appellate review.  The Board notes that there was not substantial compliance with its August 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for status post fracture of the mandible with TMJ.  Additionally, he has also received separate evaluations for sleep apnea, irritable bowel syndrome, and a speech disorder, which are all manifestations of his jaw disability.  However, as noted in the Board's August 2015 remand, the Veteran has identified other symptoms that he associates with his jaw disability.  He testified that he has experienced headaches, pain, grinding, numbness, anxiety, and difficulty chewing.  See November 2009 Board Hearing Transcript.  He also testified that his jaw occasionally locked open and closed.  Id.  Furthermore, the October 2010 VA dental examination report indicates that the Veteran's jaw disability was manifested by decreased concentration, inappropriate behavior, poor social interactions, speech difficulty, fecal incontinence, pain, disfigurement, and increased absenteeism from work.  Thus, in its August 2015 remand, the Board instructed the RO to consider whether separate evaluations were warranted for these additional manifestations.

Pursuant to the Board's remand instructions, the evidence of record reflects that the Veteran was provided with several VA examinations in March 2016 to determine the nature and etiology of any additional manifestations of his jaw disability.

First, during a mental disorders examination, the VA psychologist indicated that the Veteran met the criteria for a clinical diagnosis of unspecified anxiety disorder.  While the examiner indicated that the anxiety is multidetermined and further stated that no clear link to the Veteran's jaw disability was established, ultimately, the examiner concluded that the unspecified anxiety disorder was less likely as not incurred in or caused by his jaw disability during service.  However, the examiner did not address whether the unspecified anxiety disorder was caused or aggravated by his service-connected jaw disability.

Second, during a headaches examination, the examiner diagnosed the Veteran with tension headaches, in addition to noting an October 2013 diagnosis of Parsonage-Turner Syndrome.  Ultimately, the examiner concluded that the chronic headache condition was less likely as not incurred in or caused by service.  However, the examiner did not address whether the chronic headache condition was caused or aggravated by his service-connected jaw disability.

The Board finds that the March 2016 VA medical opinions are inadequate, because neither examiner addressed whether the nonservice-connected disabilities (anxiety disorder and chronic headache condition) were caused or aggravated by his service-connected jaw disability.  When VA undertakes to obtain a VA examination, it must ensure that the examination and medical opinion therein is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that a remand is necessary to obtain medical opinion which specifically address whether these manifestations are related to his service-connected jaw disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner that conducted the March 2016 VA headaches examination, or, if unavailable, another appropriate VA examiner, which addresses whether the Veteran's chronic headache condition is related to his status post fracture of the mandible with TMJ.  The claim file and a copy of this remand must be provided to the examiner.

If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's chronic headache condition is proximately due to or aggravated by his service-connected status post fracture of the mandible with TMJ?

The examiner must discuss the Veteran's statements, and other lay evidence of record.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

(b)  If the examiner opines that the Veteran's service-connected status post fracture of the mandible with TMJ has aggravated his chronic headache condition, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the above questions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to evidence in the file supporting the responses and concluding opinions, where appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Obtain an addendum opinion from the VA examiner that conducted the March 2016 VA mental disorders examination, or, if unavailable, another appropriate VA examiner, which addresses whether the Veteran's unspecified anxiety disorder is related to his status post fracture of the mandible with TMJ.  The claim file and a copy of this remand must be provided to the examiner.

If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's unspecified anxiety disorder is proximately due to or aggravated by his service-connected status post fracture of the mandible with TMJ?

The examiner must discuss the Veteran's statements, and other lay evidence of record.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

(b)  If the examiner opines that the Veteran's service-connected status post fracture of the mandible with TMJ has aggravated his unspecified anxiety disorder, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the above questions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to evidence in the file supporting the responses and concluding opinions, where appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure the medical opinions are, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

4.  After completing the above, the RO must consider whether separate evaluations are warranted for any of the identified manifestations related to the Veteran's service-connected status post fracture of the mandible with TMJ, other than sleep apnea, irritable bowel syndrome, and a speech disorder.

4.  Thereafter, readjudicate these claims in light of this and all other additional evidence.  If the Veteran's claims remain denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




